NOT RECOMMENDED FOR PUBLICATION
                                   File Name: 06a0213n.06
                                    Filed: March 28, 2006

                                                 No. 05-3825

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT


WENDY L. LIEBHART,                   )
                                     )
      Plaintiff-Appellant,           )
                                     )
v.                                   )                    ON APPEAL FROM THE UNITED
                                     )                    STATES DISTRICT COURT FOR THE
COMMISSIONER OF SOCIAL SECURITY, )                        NORTHERN DISTRICT OF OHIO
                                     )
      Defendant-Appellee,            )
____________________________________ )                    OPINION


        Before: COLE, GILMAN, and FRIEDMAN*, Circuit Judges.

        RONALD LEE GILMAN, Circuit Judge. Wendy Liebhart filed an application with the

Social Security Administration for disability benefits. Her application was denied by both an

administrative law judge (ALJ) and the Commissioner of Social Security. Liebhart then filed a

complaint in federal district court, alleging that the administrative decision was improper. A

magistrate judge concluded that the ALJ’s decision was supported by substantial evidence. The

district court agreed, resulting in this appeal.

        We must uphold the ALJ’s conclusions if they are supported by substantial evidence and if

the ALJ applied the correct legal criteria. See 42 U.S.C. § 405(g); Heston v. Comm’r of Soc. Sec.,

245 F.3d 528, 534 (6th Cir. 2001) (“Judicial review is limited to determining whether the district

court erred in finding that the ALJ’s ruling was supported by substantial evidence.”). Substantial

        *
           The Honorable Daniel M. Friedman, United States Circuit Judge for the Federal Circuit Court of Appeals,
sitting by designation.
evidence is defined as “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id. (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). When

reviewing the ALJ’s conclusions, we “may not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.” See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984); see also Foster v. Halter, 279 F.3d 348, 353 (6th Cir. 2001) (noting that the court should

defer to the agency’s decision if it is supported by substantial evidence, “even if there is substantial

evidence in the record that would have supported an opposite conclusion”) (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).

       The ALJ found that Liebhart was suffering from vestibular disturbance, dystonia, and

Lyme’s disease. According to the ALJ, these impairments were “severe” within the meaning of the

Social Security Act’s Regulations, “but not severe enough to meet or medically equal one of the

impairments listed [in the Regulations].” Despite finding that Liebhart suffered from severe

impairments, the ALJ concluded that she could still perform the job of a cashier as of the date that

her insured status expired—that date being December 31, 1998.

       Because the persuasive reasoning that supports the judgment in favor of the Commissioner

has been clearly articulated by the magistrate judge in her comprehensive Report and

Recommendation that was adopted by the district court, the issuance of a detailed written opinion

by us would be unduly duplicative. The judgment rendered by the Honorable John R. Adams on

April 26, 2005, adopting the September 14, 2004 Report and Recommendation of Magistrate Judge

Nancy A. Vecchiarelli, is accordingly AFFIRMED on the basis of the reasoning contained in those

documents.




                                                  -2-